Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-41, 45, 48-50, 52 have been cancelled.
2.	Claims 42-44, 46-47, 51, are allowed.
3.          The following is a statement of reasons for the indication of allowable subject matter:  there was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claim 51. 
4.          As claim 51, the prior art of record taken alone or in combination, fails to disclose or render obvious a detection arrangement comprising an emitter having a peak wavelength in an infrared spectral range; a mounting surface comprising at least a first contact surface and a second contact surface for external electrical connection of the detection arrangement; deflection optics configured to deflect the radiation during operation of the detection arrangement so that an optical path is formed between the emitter and the detector by the deflection optics, wherein the deflection optics comprise a scattering body having a first surface into which the radiation enters the scattering body and a second surface from which the radiation exits the scattering body during the operation, wherein the first surface faces the emitter and the second surface is non-parallel to the mounting surface, wherein the optical path extends parallel to the mounting surface in places, wherein the scattering body comprises a crystal structure, and wherein defects in the crystal structure are configured to cause scattering, in combination with the rest of the limitations of claims 1 and 11.

Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
July 27, 2022
/Tri T Ton/  		
Primary Examiner Art Unit 2877